UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2010 o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission file number 1-13669 TALON INTERNATIONAL, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 95-4654481 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer IdentificationNo.) 21900 Burbank Blvd., Suite 270 Woodland Hills, California (Address of Principal Executive Offices) (Zip Code) (818) 444-4100 (Registrant’s Telephone Number, Including Area Code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $.001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x Indicate by check mark if the registration is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No x Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-Ko Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act). Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No x At June 30, 2010, the aggregate market value of the voting and non-voting common stock held by non-affiliates of the registrant was $3,607,033. At March 28, 2011 the issuer had 20,291,433 shares of Common Stock, $.001 par value, issued and outstanding. DOCUMENTS INCORPORATED BY REFERENCE None. TALON INTERNATIONAL, INC. INDEX TO FORM 10-K Page PART I Item 1. Business 2 Item 1A. Risk Factors 10 Item 1B. Unresolved Staff Comments 15 Item 2. Properties 15 Item 3. Legal Proceedings 16 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 16 Item 6. Selected Financial Data 18 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 32 Item 8. Financial Statements and Supplementary Data 33 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 70 Item 9A. Controls and Procedures 70 Item 9B. Other Information 70 PART III Item 10. Directors, Executive Officers and Corporate Governance 71 Item 11. Executive Compensation 74 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 87 Item 13. Certain Relationships and Related Transactions and Director Independence 89 Item 14. Principal Accounting Fees and Services 90 PART IV Item 15. Exhibits and Financial Statement Schedule 91 1 Index Forward Looking Statements This report and other documents we file with the SEC contain forward looking statements that are based on current expectations, estimates, forecasts and projections about us, our future performance, our business or others on our behalf, our beliefs and our management’s assumptions. In addition, we, or others on our behalf, may make forward looking statements in press releases or written statements, or in our communications and discussions with investors and analysts in the normal course of business through meetings, webcasts, phone calls and conference calls. Words such as “expect,” “anticipate,” “outlook,” “could,” “target,” “project,” “intend,” “plan,” “believe,” “seek,” “estimate,” “should,” “may,” “assume,” “continue,” variations of such words and similar expressions are intended to identify such forward looking statements. These statements are not guarantees of future performance and involve certain risks, uncertainties and assumptions that are difficult to predict. We describe our respective risks, uncertainties and assumptions that could affect the outcome or results of operations in “Item 1A. Risk Factors.” We have based our forward looking statements on our management’s beliefs and assumptions based on information available to our management at the time the statements are made. We caution you that actual outcomes and results may differ materially from what is expressed, implied, or forecast by our forward looking statements. Reference is made in particular to forward looking statements regarding projections or estimates concerning our business, including demand for our products and services, mix of revenue streams, ability to control and/or reduce operating expenses, anticipated gross margins and operating results, cost savings, product development efforts, general outlook of our business and industry, international businesses, competitive position, adequate liquidity to fund our operations and meet our other cash requirements; and the global economic environment in general and consumer demand for apparel.Except as required under the federal securities laws and the rules and regulations of the SEC, we do not have any intention or obligation to update publicly any forward looking statements after the distribution of this report, whether as a result of new information, future events, changes in assumptions, or otherwise. PART I ITEM 1. BUSINESS General Talon International, Inc. specializes in the manufacturing and distribution of a full range of apparel accessories including zippers and trim items to manufacturers of fashion apparel, specialty retailers and mass merchandisers.We manufacture and distribute zippers under our Talon® brand name to manufacturers for apparel brands and retailers such as Abercrombie & Fitch, JC Penney, Wal-Mart, Kohl’s, Juicy Couture and Phillips-Van Heusen, among others. We also provide full service outsourced trim design, sourcing and management services and supply specified trim items for manufacturers of fashion apparel such as Victoria’s Secret, Tom Tailor, Abercrombie & Fitch, American Eagle, Polo Ralph Lauren, New York and Company, Express,and others.Under our Tekfit® brand, we develop and sell a stretch waistband that utilizes a patented technology that we license from a third party. We were incorporated in the State of Delaware in 1997.We were formed to serve as the parent holding company of Tag-It, Inc., a California corporation, Tag-It Pacific (HK) LTD, a BVI corporation, Tagit de Mexico, S.A. de C.V., A.G.S. Stationery, Inc., a California corporation, and Pacific Trim & Belt, Inc., a California corporation. All of these companies were consolidated under a parent limited liability company in October 1997 and became our wholly owned subsidiaries immediately prior to the effective date of our initial public offering in January 1998.In 2000, we formed two wholly owned subsidiaries of Tag-It Pacific, Inc.:Tag-It Pacific Limited, a Hong Kong corporation and Talon International, Inc., a Delaware corporation. During 2006 we formed two wholly owned subsidiaries of Talon International, Inc. (formerly Tag-It Pacific, Inc.): Talon Zipper (Shenzhen) Company Ltd. in China and Talon International Pvt. Ltd., in India. On July 20, 2007 we changed our corporate name from Tag-It Pacific, Inc. to Talon International, Inc.Our website is www.talonzippers.com. 2 Index Our website address provided in this Annual Report on Form 10-K is not intended to function as a hyperlink and the information on our website is not and should not be considered part of this report and is not incorporated by reference in this document. Business Summary We operate our business within three product groups, Talon, Trim and Tekfit.In our Talon group, we design, engineer, test and distribute zippers under our Talon trademark and trade names to apparel brands and manufacturers.Talon enjoys brand recognition in the apparel industry worldwide.Talon is a 100-year-old brand, which is known for its quality and product innovation and was the original pioneer of the formed wire metal zipper for the jeans industry and is a specified zipper brand for manufacturers in the sportswear and outerwear markets worldwide.We provide a line of high quality zippers, including a specialty zipper for kids clothing, for distribution to apparel manufacturers worldwide, including principally Hong Kong, China, Taiwan, India, Indonesia, Bangladesh, Mexico and Central America and we have sales and marketing teams in most of these areas. We have developed joint manufacturing arrangements in various geographical international local markets to manufacture, finish and distribute zippers under the Talon brand name. Our manufacturing partners operate to our specifications and under our quality requirements, compliance controls and our direct manufacturing and quality assurance supervision, producing finished zippers for our customers in their local markets.Our operating structure allows us to significantly improve the speed at which we serve the market and to effectively expand the geographic footprint of our Talon products. In our Trim products group, we act as a fully integrated single-source supplier, designer and sourcing agent of a full range of trim items for manufacturers of fashion apparel.Our business focuses on servicing all of the trim requirements of our customers at the manufacturing and retail brand level of the fashion apparel industry. Trim items include labels, buttons, rivets, printed marketing material, polybasic, packing cartons and hangers.Trim items comprise a relatively small part of the cost of most apparel products but comprise the vast majority of components necessary to fabricate and finish a typical apparel product.We offer customers a one-stop outsource service for all zipper and trim related matters.Our teams work with industry designers and function as an extension of their staff. Our Trim products teams will collaborate with customers on their design vision and present examples of their vision in graphic form for all apparel accessory components.We will design the buttons, snaps, hang tags, labels, zippers, zipper pullers and other items to meet the customers’ needs.Once our customer selects the designs they prefer, our sourcing and production teams coordinate with our manufacturing partners worldwide to ensure the best manufacturing solution for the items being produced.The proper manufacturing solution is a critical part of the expertise and service we provide to customers.Selecting the best facility to ensure timely production, the proper finishes,or othermaterial needs or manufacturing techniques to be used is critical.We offer customers a depth and breadth of knowledge in the manufacturing of these products that our customers cannot otherwise achieve.We are consistently innovating new items, manufacturing techniques and finishes; introducing many new, fresh and unique ideas to our customers.Once our customers make a final decision on the accessories that will be used on their garments, we are typically identified as the sole or preferred source supplier for the project, and our customer’s factories are then directed to purchase the products directly from us.Throughout the garment manufacturing process, we consistently monitor the timing and accuracy of the production items until finally delivered to our customer’s apparel factories. 3 Index We also serve as a specified supplier in our zipper and trim products for a variety of major retail brand and private-label oriented companies.A specified supplier is a supplier that has been approved for its quality and service by a major retail brand or private-label company.Apparel contractors manufacturing for the retail brand or private-label company must purchase their zipper and trim components from a supplier that has been specified.We seek to expand our services as a supplier of select items for such customers, to being a preferred or single-source provider of the entire customer’s authorized trim and zipper requirements.Our ability to offer a full range of trim and zipper products is attractive to brand name and private-label oriented customers because it enables the customer to address their quality and supply needs for all of their trim requirements from a single source, avoiding the time and expense necessary to monitor quality and supply from multiple vendors and manufacturer sources. Becoming a specified supplier to brand customers gives us an advantage to become the preferred or sole vendor of trim and zipper items for all apparel manufacturers contracted for production for that brand name. Our teams of sales employees, representatives, program managers, creative design personnel and global production and distribution coordinators at our facilities located in the United States, Europe, and throughout Southeast Asia enable us to take advantage of and address the increasingly complicated requirements of the large and expanding demand for complete apparel accessory solutions.We plan to continue to expand operations in Asia, Europe, and Central America to take advantage of the large apparel manufacturing markets in these regions. Recapitalization Agreement On July 30, 2010, we entered into a Recapitalization Agreement (the “Recapitalization Agreement”) with CVC California, LLC (“CVC”), pursuant to which we issued to CVC an aggregate of 407,160 shares of a newly created senior series of preferred stock, designated Series B Convertible Preferred Stock, in payment of an aggregate of $16,706,685 owed by us to CVC under our Loan Agreement with CVC.Each share of Series B Preferred Stock is convertible into 100 shares of Common Stock.The Series B Preferred Stock has other rights, preferences, privileges and restrictions, including a liquidation preference, redemption rights and class voting rights, which are summarized in Note 5 in the accompanying Notes to Consolidated Financial Statements. In connection with the Recapitalization Agreement, four members resigned from the Company’s Board of Directors and three members were appointed to the Board of Directors to fill the vacancies caused by such resignations.The Board of Directors currently consists of five members, and three members were designated by the Series B Preferred Stockholders to serve as Series B Directors. Concurrently with execution of the Recapitalization Agreement, we entered into a Stockholders Agreement with CVC, and with Lonnie D. Schnell, Chief Executive Officer, Chief Financial Officer and a member of the Board of Directors of the Company, and Larry Dyne, President of the Company, pursuant to which: · Messrs. Schnell and Dyne agreed with CVC to vote their shares of Talon voting stock in favor of a merger or consolidation of the company into or with another corporation or any share exchange, business combination or other such transaction in which we are a constituent party, or any sale of all or substantially all of our assets (a “Triggering Transaction”), in each case to the extent such transaction is first approved by CVC. · CVC agreed with us that in connection with any director nominees to be submitted to holders of our common stock for election at a stockholders’ meeting, a committee of our Board comprised solely of directors then serving on the Board who were not elected or appointed by holders of Series B Preferred Stock, acting by majority vote, shall have the right to designate all of the Board’s nominees for director to be elected by holders of our Common Stock. · CVC agreed with us that in connection with any election of directors submitted to our stockholders for election at a stockholders’ meeting, CVC will attend the stockholders’ meeting, in person or by proxy, and vote (or cause to be voted) all of CVC’s shares of our voting stock in favor of the Board’s nominees for director. 4 Index · Messrs. Schnell and Dyne provided CVC with a right of first refusal with respect to any shares of our voting securities that Messrs. Schnell and Dyne propose to sell in a private placement transaction, and agreed to provide CVC with advance notice of their intent to sell the Company’s voting securities in any public sale transaction. · CVC provided Messrs. Schnell and Dyne with a tag-along right, providing Messrs. Schnell and Dyne with the right to sell their shares of our voting securities in a transaction where CVC is selling its shares of our voting securities. · CVC agreed with us not to sell or otherwise transfer its shares of our voting securities, or to vote its shares of the Company’s voting securities in favor of any Triggering Transaction, at any time on or before July 31, 2011, other than in connection with a transaction that is approved by a majority of our voting shares (where, in calculating such majority, the votes attributable to CVC’s shares of our voting securities are excluded in the numerator but included in the denominator). · We provided CVC with a preemptive right, pursuant to which CVC will have the right, subject to certain exceptions set forth in the Stockholders Agreement, to acquire in a subsequent issuance of securities by us a number of offered securities that will allow CVC to maintain its percentage ownership of our voting securities. · CVC agreed with Messrs. Schnell and Dyne that in connection with a Triggering Transaction, CVC, and any other holder of Series B Preferred Stock and shares of common stock acquired upon conversion thereof, shall pay to Messrs. Schnell and Dyne a portion (beginning at 5% and increasing to 10%) of the sales proceeds payable in the Triggering Transaction to CVC or such other holder in respect of such Series B Preferred Stock or conversion shares.Each of Messrs. Schnell and Dyne’s right to receive such portion of the sales proceeds is conditional upon the Triggering Transaction occurring (i) while employed by the Company or (ii) within 12 months following termination of employment with the Company for any reason other than termination of employment for “cause” or termination of employment by Messrs. Schnell or Dyne without “good reason” (as such terms are defined in their respective employment agreements). For further details on the transaction, see Notes 4 and 5 in the accompanying Notes to Consolidated Financial Statements. Products Talon Zippers - We offer a full line of metal, coil and plastic zippers bearing the Talon brand name. Talon zippers are used primarily by manufacturers in the apparel industry and are distributed through our distribution facilities in the United States, Europe, Hong Kong, China, Taiwan, India, Indonesia and Bangladesh and through these designated offices to other international markets. We expand our distribution of Talon zippers through the establishment of a combination of Talon owned sales, distribution and manufacturing locations, strategic distribution relationships and joint ventures.These distributors and manufacturing joint ventures, in combination with Talon owned and affiliated facilities under the Talon brand, improve our time-to-market by allowing us to source, finish and distribute to apparel manufacturers in their local markets.The branded apparel zipper market is dominated by one company and we have positioned Talon to be a viable global alternative to this competitor and capture an increased market share position.We leverage the brand awareness of the Talon name by branding other products in our line with the Talon name. 5 Index Trim - We consider our high level of customer service as a fully integrated single-source supplier essential to our success.We combine our high level of customer service within our Trim solutions with a history of design and manufacturing expertise to offer our customers a complete trim solution product.We believe this full-service product gives us a competitive edge over companies that only offer selected trim components because our full service solutions save our customers substantial time in ordering, designing, sampling and managing trim orders from several different suppliers.Our proprietary tracking and order management system allows us to seamlessly supply trim solutions and products to apparel brands, retailers and manufacturers around the world. We produce customized woven, leather, synthetic, embroidered and novelty labels and tapes, which can be printed on or woven into a wide range of fabrics and other materials using various types of high-speed equipment. Tekfit - We distribute a proprietary stretch waistband under our Exclusive License and Intellectual Property Rights agreement with Pro-Fit Holdings, Limited. The agreement gives us the exclusive rights to sell or sublicense stretch waistbands manufactured using the patented technology developed by Pro-Fit for garments (manufactured anywhere in the world) offered for sale in the U.S. market and for all U.S. brands for the life of the patent.We offer apparel manufacturers advanced, patented fabric technologies to utilize in their garments under the Tekfit name.This technology allows fabrics to be altered through the addition of stretch characteristics resulting in greatly improved fit and comfort.Pant manufacturers use this technology to build-in a stretch factor into standard waistbands that does not alter the appearance of the garment, but will allow the waist to stretch out and back by as much as two waist sizes. Our efforts to offer this product technology to customers have been limited by a licensing dispute.As described more fully in Item 3 “Legal Proceedings”, we arein litigation with Pro-Fit with respect to our exclusively licensed rights to sell or sublicense stretch waistbands manufactured using this patented technology.The revenues we derive from the sales of products incorporating the stretch waistband technology have represented only a small portion of our consolidated revenue for the years 2010, 2009 and 2008 as a consequence of this litigation. The percentages of total revenue contributed by each of our three primary product groups for the last three fiscal years are as follows: Year Ended December 31, Product Group Net Sales: Talon zipper 59.1 % 55.1 % 59.0 % Trim 40.8 % 44.7 % 40.6 % Tekfit 0.1 % 0.2 % 0.4 % Design and Development Our in-house creative teams produce products with innovative technology and designs that we believe distinguish our products from those of our competitors.We support our skills and expertise in material procurement and product-manufacturing coordination with product technology and designs intended to meet fashion demands, as well as functional and cost parameters.In 2006, we introduced the Talon KidZip® which is a specialty zipper for children’s apparel engineered to surpass industry established strength and safety tests, while maintaining the fashion image and requirements of today’s apparel demands. 6 Index Many specialty design companies with which we compete have limited engineering, sourcing or manufacturing experience.These companies create products or designs that often cannot be implemented due to difficulties in the manufacturing process, the expenses of required materials, or a lack of functionality in the resulting product.We design products to function within the limitations imposed by the applicable manufacturing framework.Using our manufacturing experience, we ensure delivery of quality products and minimize the time-consuming delays that often arise in coordinating the efforts of independent design houses and manufacturing facilities.By supporting our material procurement and product manufacturing services with design services, we reduce development and production costs and deliver products to our customers sooner than many of our competitors.Our development costs are low, most of which are borne by our customers.Our design teams are based in our U.S. and Asian facilities. Customers We have more than 850activecustomers.Our customers include the designated suppliers of well-known apparel retailers and brands, such as Vans, Victoria’s Secret, Tom Tailor, Abercrombie and Fitch, Polo Ralph Lauren, Fila, Phillips-Van Heusen, Reebok and Juicy Couture, among others.Our customers also include contractors for specialty retailers such as Express and mass merchant retailers such as Wal-Mart, Kohl’s, J.C. Penney and Target. For the years ended December 31, 2010, 2009 and 2008, our three largest customers represented approximately 9%, 9% and 8%, respectively, of consolidated net sales. Sales and Marketing We sell our products through our own sales force based in the United States, Hong Kong, China, India, Indonesia, Taiwan, and Bangladesh.We contract with outside sales representatives in the U.S. and Europe, and we develop Central America opportunities through our U.S. sales force and outside sales representatives. We also employ customer service representatives who are assigned to key customersand provide local customer service support.We have developed relationships with our major customers at senior levels and our sales teams actively participate with these customers in their marketing and sales programs and sales strategies.When we become the outsourcing vendor for a customer’s packaging or trim requirements, we position ourselves as if we are an in-house department of the customer’s zipper and trim procurement operation. Sourcing and Assembly We have developed expertise in identifying high quality materials, competitive prices and approved manufacturers for particular products and materials and ensuring strict adherence to quality manufacturing processes and materials.Our expertise enables us to produce a broad range of apparel accessories and trim products at competitive prices. The majority of products that we procure and distribute are purchased on a finished good basis, manufactured by our partners and under our direct oversight and scrutiny.Raw materials used to manufacture or assemble all of our products are available from numerous sources and are in adequate supply.We purchase products only fromqualified material suppliers, and guarantee our customers that all materials used in the manufacture of our products are fully compliant with all government regulations and controls over Restricted Substances. 7 Index We develop product artwork and any necessary dies and molds used to design and manufacture our products.Products that we design and sell are produced by manufacturing partners under our direct supervision or through joint manufacturing arrangements.We are confident in our ability to identify, secure and maintain high quality manufacturing sources. We intend to continue to outsource production to qualified vendors, particularly with respect to manufacturing activities that require substantial investment in capital equipment. Principally through our Asian facilities, we distribute Talon zippers, trim items and apparel accessories and oversee the manufacture and distribution of the full range of our products.Our Asian facilities supply customers on numerous significant zipper and trim programs, and serve these customers worldwide. Intellectual Property Rights and Licenses We have trademarks as well as copyrights, software copyrights and trade names for which we rely on common law protection, including the Talon trademark.Several of our other trademarks are the subject of applications for federal trademark protection through registration with the United States Patent and Trademark Office, including “Talon”, “Tag-It”, “Kidzip” and “Tekfit”. We also rely on our Exclusive License and Intellectual Property Rights agreement with Pro-Fit to sell our Tekfit stretch waistbands, which grants us the right to market stretch waistbands manufactured under this patented technology for sale in the U.S. market and for all U.S. brands.These license rights are for the duration of the patents and trade secrets licensed under the agreement.We are in litigation with Pro-Fit relating to our rights under the agreement, as described more fully elsewhere in this report. Seasonality We typically experience seasonal fluctuations in sales volume.These seasonal fluctuations result in sales volume decreases in the first and fourth quarters of each year due to the industry seasonal fluctuations experienced by the majority of our customers, adjusted by the lead-times required for garment manufacturing and distribution in their markets.The apparel accessory industry typically experiences higher sales volume in the second quarter in preparation for back-to-school purchases and in the third quarter in preparation for year-end holiday purchases. Lead-times of our products to the garment manufacturers are short and backlogs of sales orders are notmaterial in the products and industries in which we compete. This reduces the predictability of sales and reinforces the volatility of the industry’s cyclical buying patterns on our sales volume. Inventories In order to meet the rapid delivery requirements of our customers, we may be required to purchase inventories of raw materials based upon projections made by our customers. In these cases we may carry a substantial amount of inventory on their behalf.We manage this risk by obtaining customer commitments to purchase any excess materials or inventories.These commitments provide that in the event that inventories remain with us in excess of the apparel program life or the termination of production of a customer’s product line related to the inventories, the customer is required to purchase the inventories from us under normal invoice and selling terms.While these agreements provide us some advantage in the negotiated disposition of these inventories, we cannot be assured that our customers will complete these agreements or that we can enforce these agreements without adversely affecting our business operations. Competition We operate in highly competitive and fragmented segments of the apparel industry that include numerous local and regional companies that provide some or all of the products we offer.We also compete with United States and international design companies, distributors and manufacturers of tags, trim, packaging products and zippers. Some of our competitors, including YKK and Avery Dennison Corporation have greater name recognition, longer operating histories and greater financial and other resources. 8 Index Because of our integrated materials,manufacturing and assembly capabilities and our full-service zipper and trim solutions, we believe that we are able to effectively compete for our customers’ business, particularly where our customers require a high level of confidence regarding compliance with Restricted Substance regulations, and with the effective coordination of separately sourced production functions.We believe that we successfully compete in our industry by offering superior product pricing, quality, customer service, design capabilities, delivery lead times and complete supply-chain management.We also believe the Talon brand name and the quality of our Talon brand zippers allows us to gain market share in the apparel accessory industry.The unique stretch quality of our Tekfit waistbands will also allow us to compete effectively in the market for waistband components. Segment Information We operate in one industry segment, the distribution of a full range of apparel zipper and trim products to manufacturers of fashion apparel, specialty retailers and mass merchandisers.We separately report our revenues and gross margins by our selling groups in this segment to the extent these are distinguished and separate. Financial Information about Geographic Areas The majority of our products sold are for use by U.S. and European based brands, retailers and manufacturers.The majority of these customers produce their products or outsource the production of their products in manufacturing facilities located outside of the U.S. or Europe, primarily in China, Taiwan, India, Indonesia, Bangladesh and Central America. A summary of our domestic and international net sales and long-lived assets is set forth in Item 8 of this Annual Report on Form 10-K, Note 10 in the accompanying Notes to Consolidated Financial Statements. We are subject to certain risks referred to in Item 1A, “Risk Factors” and Item 3, “Legal Proceedings”, including those normally attending international and domestic operations, such as changes in economic or political conditions, currency fluctuations, foreign tax claims or assessments, exchange control regulations and the effect of international relations and domestic affairs of foreign countries on the conduct of business, legal proceedings and the availability and pricing of raw materials. Employees As of December 31, 2010, we had approximately 168 full-time employees including 25 in the United States, 48 employees in Hong Kong, 91 employees in the Peoples Republic of China, 2 in India, 1 in Indonesia, and 1 in Taiwan.Our labor forces are non-union.We believe that we have satisfactory employee and labor relations. Corporate Governance and Information Related to SEC Filings Our Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form8-K and amendments to those reports filed with, or furnished to, the Securities and Exchange Commission (“SEC”) pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of 1934 are available free of charge through our website,www.talonzippers.com (in the “Investor” section, as soon as reasonably practical after electronic filing with or furnishing of such material to the SEC). We make available on our website our (i) shareholder communications policies, (ii) Code of Ethical Conduct and (iii) Employee Complaint Procedures for Accounting and Auditing Matters. These materials are also available free of charge in print to stockholders who request them by writing to: Investor Relations, Talon International, Inc., 21900 Burbank Boulevard, Suite 270, Woodland Hills, CA91367.Our website address provided in this Annual Report on Form 10-K is not intended to function as a hyperlink and the information on our website is not and should not be considered part of this report and is not incorporated by reference in this document. 9 Index ITEM 1A. RISK FACTORS Several of the matters discussed in this document contain forward-looking statements that involve risks and uncertainties.Factors associated with the forward-looking statements that could cause actual results to differ from those projected or forecast are included in the statements below.In addition to other information contained in this report, readers should carefully consider the following cautionary statements and risk factors. If we lose our larger customers or they fail to purchase at anticipated levels, our sales and operating results will be adversely affected. Our results of operations depend to a significant extent upon the commercial success of our larger customers.If these customers fail to purchase our products at anticipated levels, or our relationship with these customers or the retailers they serve terminates, it may have an adverse effect on our results because: we may lose a primary source of revenue if these customers choose not to purchase our products or services; we may lose the nomination of the retailer or brand; we may not be able to recoup development and inventory costs associated with this customer; and we may not be able to collect our receivables from them. U.S. and global financial and economic uncertainties could negatively affect our business, results of operations and financial condition. Our performance is subject to worldwide economic conditions and their impact on levels of consumer spending that affect not only the ultimate consumer, but also retailers, which are served by many of our largest customers. The worldwide apparel industry is heavily influenced by general economic cycles. Purchases of fashion apparel and accessories tend to decline in periods of uncertainty or recession regarding future economic prospects, as disposable income declines. Many factors affect the level of consumer spending in the apparel industries, including, among others: prevailing economic conditions, levels of employment, salaries and wage rates, energy costs, interest rates, the availability of consumer credit, taxation and consumer confidence in future economic conditions. During periods of recession or economic uncertainty, we may not be able to maintain or increase our sales to existing customers, make sales to new customers, or maintain our earnings from operations as a percentage of net sales. As a result, our operating results may be adversely and materially affected by weak or downward trends in the United States or global economy. The loss of key management and sales personnel could adversely affect our business, including our ability to obtain and secure accounts and generate sales. Our success has and will continue to depend upon key management and sales personnel, many of whom would be difficult to replace.The loss of the services of key employees could have a material adverse effect on our business, including our ability to establish and maintain client relationships.Our future success will depend in large part upon our ability to attract and retain personnel with a variety of sales, operating and managerial skills. Global credit conditions may increase our credit risks. Most of our customers are extended credit terms which are approved by us internally.While we attempt to cover as much of our credit risks as possible, not all of our risks can be fully covered due to the countries we operate in or the current credit conditions. Such exposure may translate into losses should there be any adverse changes to the financial condition ofcustomers. We operate in an industry that is subject to significant fluctuations in operating results that may result in unexpected reductions in revenue and stock price volatility. We operate in an industry that is subject to seasonal and operational fluctuations that can significantly impact our results from quarter to quarter.Factors that may influence our quarterly operating results include: 10 Index · The volume and timing of customer orders received during the quarter; · The timing and magnitude of customers’ marketing campaigns; · The loss or addition of a major customer or of a major retailer nomination; · The availability and pricing of materials for our products; · The increased expenses incurred in connection with the introduction of new products; · Currency fluctuations; · Political factors that may affect the expected flow of commerce; · Delays caused by third parties; and · Changes in our product mix or in the relative contribution to sales of our subsidiaries. Due to these factors, it is possible that in some quarters our operating results may be below our stockholders’ expectations and those of public market analysts.If this occurs, the price of our common stock could be adversely affected. Our products may not comply with various industry and governmental regulations and our customers may incur losses in their products or operations as a consequence of our non-compliance. Our products are produced under strict supervision and controls to ensure that all materials and manufacturing processes comply with the industry and governmental regulations governing the markets in which these products are sold.However, if these controls fail to detect or prevent non-compliant materials from entering the manufacturing process, our products could cause damages to our customer’s products or processes and could also result in fines being incurred.The possible damages, replacement costs and fines could significantly exceed the value of our products and these risks may not be covered by our insurance policies. If customers default on inventory purchase commitments with us, we will be left holding non-salable inventory. We hold inventories for specific customer programs, which the customers have committed to purchase.If any customer defaults on these commitments, or insists on markdowns, we may incur a charge in connection with our holding non-salable inventory and this would have a negative impact on our operations and cash flow. Because we depend on a limited number of suppliers, we may not be able to always obtain materials when we need them and we may lose sales and customers. Lead times for materials we order can vary significantly and depend on many factors, including the specific supplier, the contract terms and the demand for particular materials at a given time.From time to time, we may experience fluctuations in the prices and disruptions in the supply of materials.Shortages or disruptions in the supply of materials, or our inability to procure materials from alternate sources at acceptable prices in a timely manner, could lead us to miss deadlines for orders and lose sales and customers. Our customers have cyclical buying patterns which may cause us to have periods of low sales volume. Most of our customers are in the apparel industry.The apparel industry historically has been subject to substantial cyclical variations.Our business has experienced significant cyclical fluctuations due, in part, to customer buying patterns, which may result in periods of low sales usually in the first and fourth quarters of our financial year. Backlogs of sales orders are not considered material in the industries in which we compete, which reduces the predictability of revenues and reinforces the volatility of these cyclical buying patterns on our sales volume. 11 Index If we experience disruptions at any of our foreign facilities, we will not be able to meet our obligations and may lose sales and customers. Currently, we do not operate duplicate facilities in different geographic areas.Therefore, in the event of a regional disruption where we maintain one or more of our facilities, it is unlikely that we could shift our operations to a different geographic region and we may have to cease or curtail our operations in a selected area.This may cause us to lose sales and customers.The types of disruptions that may occur include: · Foreign trade disruptions; · Import restrictions; · Labor disruptions; · Embargoes; · Government intervention; · Natural disasters; or · Regional pandemics. Counterfeit products are not uncommon in the apparel industry and our customers may make claims against us for products we have not produced, adversely impacting us by these false claims. Counterfeiting of valuable trade names is commonplace in the apparel industry and while there are industry organizations and federal laws designed to protect the brand owner, these counterfeit products are not always detected and it can be difficult to prove the manufacturing source of these products.Accordingly, we may be adversely affected if counterfeit products damage our relationships with customers, and we incur costs to prove these products are counterfeit, to defend ourselves against false claims and to pay for false claims. On occasion, we have discovered that certain Chinese factories had counterfeited Talon zippers. We undertake efforts to eliminate and prosecute all offenders. Counterfeiting of known quality brand products is commonplace within China and in particular where retailers limit their sources to recognized brands such as Talon.The full extent of counterfeiting of Talon products, its effect on our business operations and the costs to investigate and eliminate this activity are ongoing and are generally undeterminable.However, based upon evidence available, we believe the impact is not significant to our current overall operations.We continue to work closely with major retailers to identify these activities within the marketplace and will aggressively combat these efforts worldwide to protect the Talon brand. Our business model is dependent on integration of information systems on a global basis and, to the extent that we fail to maintain and support our information systems, it can result in lost revenues. We must consolidate and centralize the management of our subsidiaries and significantly expand and improve our financial and operating controls.Additionally, we must effectively integrate the information systems of our worldwide operations with the information systems of our principal offices in California.Our failure to do so could result in lost revenues, delay financial reporting or have adverse effects on the information reported. Internet-based systems that we rely upon for our order tracking and management systems may experience disruptions and as a result we may lose revenues and customers. To the extent that we fail to adequately update and maintain the hardware and software implementing our integrated systems, our customers may be delayed or interrupted due to defects in our hardware or our source code.In addition, since our software is Internet-based, interruptions in Internet service generally can negatively impact our ability to use our systems to monitor and manage various aspects of our customer’s needs.Such defects or interruptions could result in lost revenues and lost customers. 12 Index The future prospects for our Tekfit product group could be adversely affected if we are unsuccessful in resolving a dispute that now exists regarding our rights under our exclusive license and intellectual property agreement with Pro-Fit. Pursuant to our agreement with Pro-Fit Holdings, Limited, we have exclusive rights in certain geographic areas to Pro-Fit’s stretch and rigid waistband technology.We are in litigation with Pro-Fit regarding our rights. See Item 3, “Legal Proceedings” for discussion of this litigation.Our business in this product group, and our future results of operations and financial condition could be adversely affected if we are unable to reach a settlement in a manner acceptable to us and ensuing litigation is not resolved in a manner favorable to us. Additionally, we have incurred significant legal fees in this litigation, and unless the case is settled, we could continue to incur additional legal fees in increasing amounts to protect our license position. The outcome of any litigation in which we have been named as a defendant is unpredictable and an adverse decision in any such matter could have a material adverse effect on our financial position and results of operations. We are defendants in various litigation matters. These claims may divert financial and management resources that would otherwise be used to benefit our operations. Although we believe that we have meritorious defenses to the claims made in each and all of the litigation matters to which we have been named a party and we intend to contest each lawsuit vigorously, no assurances can be given that the results of these matters will be favorable to us. We maintain product liability and director and officer insurance that we regard as reasonably adequate to protect us from potential claims; however, we cannot assure adequacy to cover any losses, or that we will be able to maintain our current levels of insurance at a reasonable cost or at all. Unauthorized use of our proprietary technology may increase our litigation costs and adversely affect our sales. We rely on trademark, trade secret and copyright laws to protect our designs and other proprietary property worldwide.We cannot be certain that these laws will be sufficient to protect our property.In particular, the laws of some countries in which our products are distributed or may be distributed in the future may not protect our products and intellectual rights to the same extent as the laws of the United States.If litigation is necessary in the future to enforce our intellectual property rights, to protect our trade secrets or to determine the validity and scope of the proprietary rights of others, such litigation could result in substantial costs and diversion of resources.This could have a material adverse effect on our operating results and financial condition.Ultimately, we may be unable, for financial or other reasons, to enforce our rights under intellectual property laws, which could result in lost sales. If our products infringe any other person’s proprietary rights, we may be sued and have to pay legal expenses and judgments and redesign or discontinue selling our products. From time to time in our industry, third parties allege infringement of their proprietary rights.Any infringement claims, whether or not meritorious, could result in costly litigation or require us to enter into royalty or licensing agreements as a means of settlement.If we are found to have infringed the proprietary rights of others, we could be required to pay damages, cease sales of the infringing products and redesign the products or discontinue their sale.Any of these outcomes, individually or collectively, could have a material adverse effect on our operating results and financial condition. We may not be able to realize the anticipated benefits of acquisitions. We may consider strategic acquisitions as opportunities arise.Acquisitions involve numerous risks, including diversion of our management’s attention away from our operating activities.We cannot assure you that we will not encounter unanticipated problems or liabilities relating to the integration of an acquired company’s operations, nor can we assure you that we will realize the anticipated benefits of any future acquisitions. 13 Index Our actual tax liabilities may differ from estimated tax resulting in unfavorable adjustments to our future results. The amount of income taxes we pay is subject to ongoing audits by federal, state and foreign tax authorities.Our estimate of the potential outcome of uncertain tax issues is subject to our assessment of relevant risks, facts and circumstances existing at that time. Our future results may include favorable or unfavorable adjustments to our estimated tax liabilities in the period the assessments are made or resolved, which may impact our effective tax rate and our financial results. We have experienced and may continue to experience major fluctuations in the market price for our common stock. The following factors could cause the market price of our common stock to decrease, perhaps substantially: · The failure of our quarterly operating results to meet expectations of investors or securities analysts; · Adverse developments in the financial markets, the apparel industry and the worldwide or regional economies; · Interest rates; · Changes in accounting principles; · Intellectual property and legal matters; · Sales of common stock by existing shareholders or holders of options; · Announcements of key developments by our competitors; and · The reaction of markets and securities analysts to announcements and developments involving our company. If we need to sell or issue additional shares of common stock or assume additional debt to finance future growth, our stockholders’ ownership could be diluted or our earnings could be adversely impacted. Our business strategy may include expansion through internal growth, by acquiring complementary businesses or by establishing strategic relationships with targeted customers and suppliers.In order to do so, or to fund our other activities, we may issue additional equity securities that could dilute our stockholders’ value.We may also assume additional debt and incur impairment losses to our intangible assets if we acquire another company. We have adopted a number of anti-takeover measures that may depress the price of our common stock. Our stockholders’ rights plan, our ability to issue additional shares of preferred stock and some provisions of our certificate of incorporation and bylaws and of Delaware law could make it more difficult for a third party to make an unsolicited takeover attempt of us.These anti-takeover measures may depress the price of our common stock by making it more difficult for third parties to acquire us by offering to purchase shares of our stock at a premium to its market price. 14 Index CVC holds voting control of our outstanding voting securities, which could limit other stockholders’ ability to influence the outcome of key transactions. With our entry into the Recapitalization Agreement, we issued to CVC Series B Preferred Stock which upon conversion, when combined with the 1,750,000 shares of common stock already owned by CVC, represents 54.1% of the fully diluted number of shares of common stock and 69.6% of our company’s current outstanding voting securities immediately after the issuance of the Series B Preferred Stock.In addition, the holders of Series B Preferred Stock have the right to elect a majority of our Board of Directors.As a result, CVC has the voting power to determine the outcome of any matter submitted to a vote of the holders of our common stock, including the election of a majority of the members of our Board of Directors and any change in control transaction. This concentration of ownership of our voting securities could have the effect of delaying or preventing a change of control of our company or otherwise discouraging or preventing a potential acquirer from attempting to obtain control of our company. This, in turn, could have a negative effect on the market price of our common stock. We may face interruption of production and services due to increased security measures in response to terrorism. Our business depends on the free flow of products and services through the channels of commerce.In response to terrorists’ activities and threats aimed at the United States, transportation, mail, financial and other services may be slowed or stopped altogether.Extensive delays or stoppages in transportation, mail, financial or other services could have a material adverse effect on our business, results of operations and financial condition.Furthermore, we may experience an increase in operating costs, such as costs for transportation, insurance and security as a result of the activities and potential delays.We may also experience delays in receiving payments from payers that have been affected by the terrorist activities.The United States economy in general may be adversely affected by the terrorist activities and any economic downturn could adversely impact our results of operations, impair our ability to raise capital or otherwise adversely affect our ability to grow our business. ITEM 1B. UNRESOLVED STAFF COMMENTS None. ITEM 2. PROPERTIES Our headquarters are located in the greater Los Angeles area, in Woodland Hills, California, where we lease approximately 7,135 square feet of administrative and product development space.In addition to the Woodland Hills facility, we lease 390 square feet of office space in New York; 1,400 square feet of office space in Columbus, Ohio; 2,132 square feet of warehouse space in Grover, North Carolina; 450 square feet of office in Mt. Holly, North Carolina; 18,502 square feet of office and warehouse space in Kwun Tong, Hong Kong, Taipei, Taiwan and Jakarta, Indonesia; 13,742 square feet of offices and showroom space in Shenzhen, China; office space square footage totaling 1,615in Shanghai, China; and 4,100 square feet of warehouse space in Santiago, Dominican Republic. The lease agreements related to these properties expire at various dates through October 2014.We believe our existing facilities are adequate to meet our needs for the foreseeable future. 15 Index ITEM 3. LEGAL PROCEEDINGS On April 16, 2004, we filed suit against Pro-Fit Holdings, Limited in the U.S. District Court for the Central District of California – Tag-It Pacific, Inc. v. Pro-Fit Holdings, Limited, CV 04-2694 LGB (RCx) – asserting various contractual and tort claims relating to our exclusive license and intellectual property agreement with Pro-Fit, seeking declaratory relief, injunctive relief and damages.It is our position that the agreement with Pro-Fit gives us exclusive rights in certain geographic areas to Pro-Fit’s stretch and rigid waistband technology.We also filed a second civil action against Pro-Fit and related companies in the California Superior Court which was removed to the United States District Court, Central District of California.In the second quarter of 2008, Pro-Fit and certain related companies were placed into administration in the United Kingdom and filed petitions under Chapter 15 of Title 11 of the United States Code. As a consequence of the chapter 15 filings, all litigation by us against Pro-Fit has been stayed.We have incurred significant legal fees in this litigation, and unless the case is settled or resolved, may continue to incur additional legal fees in order to assert its rights and claims against Pro-Fit and any successor to those assets of Pro-Fit that are subject to our exclusive license and intellectual property agreement with Pro-Fit and to defend against any counterclaims. We currently have pending various other claims and complaints that arise in the ordinary course of our business.We believe that we have meritorious defenses to these claims and that the claims are either covered by insurance or would not have a material effect on our consolidated financial condition if adversely determined against us. PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Common Stock Our common stock is currently listed on the OTCQB under the trading symbol “TALN”. Prior to February 22, 2011, our common stock had been quoted on the OTC Bulletin Board under the symbol “TALN” since December 28, 2007.The following table sets forth the high and low sales prices for the Common Stock as reported by the OTC Bulletin Board during the periods indicated. Over-the-counter market quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission, and may not necessarily represent actual transactions. High Low Year ended December 31, 2010 1st Quarter. $ $ 2nd Quarter 3rd Quarter 4th Quarter Year ended December 31, 2009 1st Quarter. $ $ 2nd Quarter 3rd Quarter 4th Quarter 16 Index On March 25, 2011 the closing sales price of our common stock as reported on the OTCQB was $0.14 per share.As of March 25, 2011, there were 22 recorded holders of our common stock and approximately 81.6% of our outstanding shares are held by brokers and dealers. Dividends We have never paid dividends on our common stock.We are restricted from paying dividends under our senior secured credit facility.It is our intention to retain future earnings for use in our business. Performance Graph The following graph sets forth the percentage change in cumulative total stockholder return of our common stock during the period from December 31, 2005 to December 31, 2010, compared with the cumulative returns of the American Stock Exchange Market Value (U.S. & Foreign) Index and The Dow Jones U.S. Clothing & Accessories Index.The comparison assumes $100 was invested on December 31, 2005 in our common stock and in each of the foregoing indices.The stock price performance on the following graph is not necessarily indicative of future stock price performance. COMPARISON OF 5 YEAR CUMULATIVE TOTAL RETURN* Among Talon International, Inc., the NYSE Amex Composite Index and the Dow Jones US Clothing & Accessories Index *$100 invested on 12/31/05 in stock or index, including reinvestment of dividends. Fiscal year ending December 31. Copyright© 2011 Dow Jones & Co. All rights reserved. 17 Index Cumulative Total Return 12/05 12/06 12/07 12/08 12/09 12/10 Talon International, Inc. NYSE Amex Composite Dow Jones US Clothing & Accessories The information under this “Performance Graph” subheading shall not be deemed to be “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, or otherwise subject to the liabilities of such section, nor shall such information or exhibit be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. ITEM 6. SELECTED FINANCIAL DATA The following selected financial data is not necessarily indicative of our future financial position or results of future operations and should be read in conjunction with Item 7, “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and the Consolidated Financial Statements and Notes thereto included in Item 8, “Financial Statements and Supplementary Data” of this Annual Report on Form 10-K. 18 Index (In thousands except per share data) Consolidated Statement of Operations Data: Talon zippers net sales $ Trim net sales Tekfit net sales 7 61 Total net sales $ Income (loss) from operations (1) $ $ $ ) $ ) $ Net income (loss) (2) $ ) $ ) $ ) $ ) $ Available to Preferred Shareholders ) - Net income (loss) applicable to common shareholders $ ) $ ) $ ) $ ) $ Basic and diluted net income (loss) per share applicable to Common Shareholders $ ) $ ) $ ) $ ) $ Available to Preferred Shareholders ) - Basic and diluted net income (loss) per share applicable to Common Shareholders $ ) $ ) $ ) $ ) $ Weighted average shares outstanding – basic Weighted average shares outstanding – diluted Consolidated Balance Sheet Data: Cash and cash equivalents $ Total assets $ Notes payable and capital lease obligations (2) $ Series B Convertible Preferred Stock $ $
